[Cite as In re B.G., 2014-Ohio-409.]


                                           COURT OF APPEALS
                                       MUSKINGUM COUNTY, OHIO
                                       FIFTH APPELLATE DISTRICT



IN THE MATTER OF:                               :       JUDGES:
                                                :       Hon. William B. Hoffman, P.J.
B.G., P.G., & K.G.                              :       Hon. Sheila G. Farmer, J.
                                                :       Hon. John W. Wise, J.
                                                :
                                                :       Case No. CT2013-0033
                                                :
                                                :       OPINION



CHARACTER OF PROCEEDING:                                Appeal from the Court of Common
                                                        Pleas, Juvenile Division, Case Nos.
                                                        21230095, 21230096, 21230097


JUDGMENT:                                               Reversed and Remanded




DATE OF JUDGMENT:                                       February 3, 2014




APPEARANCES:

For Appellant                                           For MCCS

JOHN D. WEAVER                                          MOLLY L. MARTIN
542 South Drexel Avenue                                 27 North Fifth Street
Bexley, OH 43209                                        P.O. Box 189
                                                        Zanesville, OH 43702-0189

                                                        Guardian ad Litem

                                                        JEANETTE MOLL
                                                        803B Market Street
                                                        Zanesville, OH 43701
Muskingum County, Case No. CT2013-0033                                                2

Farmer, J.

      {¶1}    On June 14, 2012, appellee, the Muskingum County Children Services,

filed a complaint for the temporary custody of B.G. born May 9, 2009, P.G. born April 7,

2010, and K.G. born May 27, 2012, alleging the children to be abused, neglected, and

dependent.    Mother of the children is appellant, Ashley Emahiser; father is Cody

Grandstaff.

      {¶2}    An adjudicatory hearing was held on May 28, 2013 and all three children

were found to be neglected. Following a dispositional hearing, legal custody of the

three children was awarded to Tim and Mary Hazelton. The adjudicatory dispositional

entry was filed on June 26, 2013.

      {¶3}    Appellant filed an appeal and this matter is now before this court for

consideration. Assignment of errors are as follows:

                                           I

      {¶4}    "THE TRIAL COURT'S DECISION THAT THE CHILDREN WERE

NEGLECTED IS NOT SUPPORTED BY CLEAR AND CONVINCING EVIDENCE."

                                           II

      {¶5}    "THE TRIAL COURT ERRED AS A MATTER OF LAW BY FAILING TO

DESCRIBE IN ITS FINDINGS OF FACT THE RELEVANT SERVICES PROVIDED BY

THE AGENCY TO THE APPELLANT AND WHY THESE SERVICES DID NOT

ENABLE THE CHILD[REN] TO RETURN HOME AS REQUIRED BY R.C.

2151.419(B)(1)."
Muskingum County, Case No. CT2013-0033                                               3


                                           III

      {¶6}   "THE TRIAL COURT'S DECISON THAT THE AGENCY HAD MADE

REASONABLE EFFORTS TO PREVENT REMOVAL IS NOT SUPPORED BY CLEAR

AND CONVICNING EVIDENCE."

                                           II

      {¶7}   Appellant claims the trial court erred in not entering findings of fact as

required under R.C. 2151.419(B)(1). We agree.

      {¶8}   R.C. 2151.419 governs hearings on efforts of agencies to prevent removal

of children from homes. Subsection (A)(1) states the following:



             Except as provided in division (A)(2) of this section, at any hearing

      held pursuant to section 2151.28, division (E) of section 2151.31, or

      section 2151.314, 2151.33, or 2151.353 of the Revised Code at which the

      court removes a child from the child's home or continues the removal of a

      child from the child's home, the court shall determine whether the public

      children services agency or private child placing agency that filed the

      complaint in the case, removed the child from home, has custody of the

      child, or will be given custody of the child has made reasonable efforts to

      prevent the removal of the child from the child's home, to eliminate the

      continued removal of the child from the child's home, or to make it

      possible for the child to return safely home. The agency shall have the

      burden of proving that it has made those reasonable efforts. If the agency

      removed the child from home during an emergency in which the child
Muskingum County, Case No. CT2013-0033                                                    4


       could not safely remain at home and the agency did not have prior contact

       with the child, the court is not prohibited, solely because the agency did

       not make reasonable efforts during the emergency to prevent the removal

       of the child, from determining that the agency made those reasonable

       efforts. In determining whether reasonable efforts were made, the child's

       health and safety shall be paramount.



       {¶9}    Subsection (B)(1) states the following:



               A court that is required to make a determination as described in

       division (A)(1) or (2) of this section shall issue written findings of fact

       setting forth the reasons supporting its determination. If the court makes a

       written determination under division (A)(1) of this section, it shall briefly

       describe in the findings of fact the relevant services provided by the

       agency to the family of the child and why those services did not prevent

       the removal of the child from the child's home or enable the child to return

       safely home.



       {¶10} The trial court's finding in its June 26, 2013 adjudicatory dispositional entry

states in total:



               Finding: Based upon testimony presented, the Court finds that

       [B.G.], [P.G.] and [K.G.] are neglected children as defined in Section
Muskingum County, Case No. CT2013-0033                                                 5


      2151.03(A)(2) of the Ohio Revised Code. [B.G.], [P.G.] and [K.G.] are

      neglected children who lack adequate parental care because of the faults

      or habits of the children's parent/s, guardian or custodian.

             The Court further finds that continuation in the home would be

      contrary to the best interests and welfare of the children; placement is in

      the best interest of the children; the agency has made reasonable efforts

      to prevent placement.



      {¶11} In In re Kyle, 5th Dist. Tuscarawas No. 2008 AP 01 0002, 2008-Ohio-

5892, this court reviewed a similar case and reversed the trial court's decision, stating

the trial court failed to address in writing the reasonable efforts of the agency as

required by R.C. 2151.419. We find the same in the case sub judice.

      {¶12} Assignment of Error II is granted.

                                          I, III

      {¶13} Based upon our opinion in Assignment of Error II, these assignments are

premature.
Muskingum County, Case No. CT2013-0033                                              6


      {¶14} The judgment of the Court of Common Pleas of Muskingum County, Ohio,

Juvenile Division is hereby reversed, and the matter is remanded for findings pursuant

to R.C. 2151.419(B)(1).

By Farmer, J.

Hoffman, P.J. and

Wise, J. concur.




SGF/sg 117